Exhibit 10.17(i)

AMENDMENT TO THE

CLEARWATER PAPER CORPORATION

SALARIED SUPPLEMENTAL BENEFIT PLAN

The Clearwater Paper Corporation Salaried Supplemental Benefit Plan, as amended
and restated as of December 16, 2008 (the “Plan”), is hereby further amended by
adding the following new “Addendum B” to the end thereof, effective as of
December 16, 2008:

“ADDENDUM B

ADDITIONAL BENEFITS PROVIDED TO GORDON JONES

Except as provided in this Addendum B, all of the terms and conditions of the
Clearwater Paper Corporation Salaried Supplemental Benefit Plan (the “Plan”)
shall apply to any benefit payable under the Plan to Gordon Jones. In accordance
with the foregoing, the retirement benefits guaranteed to Mr. Jones in his
employment agreement dated July 28, 2008, will be provided under this Addendum B
to the Plan to the extent that such minimum retirement benefits are not provided
by any other section of the Plan or under the Clearwater Paper Salaried
Retirement Plan (the “Salaried Retirement Plan”). The relevant provision of
Mr. Jones’s employment agreement, from section 7 of that agreement, is
reproduced below (references below to the “SpinCo Supplemental Retirement Plan”
are to this Plan, and references below to the “SpinCo Salaried Retirement Plan”
and “Retirement Plan” are to the Salaried Retirement Plan):

… the Board will take such action as is necessary to provide you with an
additional benefit under the SpinCo Supplemental Retirement Plan which will make
up certain benefits which cannot, by law, be paid to you under the SpinCo
Salaried Retirement Plan, to include: (i) any benefit that you have accrued
under the Retirement Plan but would otherwise forfeit because you were not fully
vested in such plan at the time you terminated SpinCo employment; and (ii) any
benefit that you would have been entitled to under the Retirement Plan had such
plan credited, for benefit accrual purposes, all Potlatch service on a
retroactive basis.

For the avoidance of doubt, Mr. Jones’s accrued benefit under the Salaried
Retirement Plan includes benefits for all of his service with Potlatch
Corporation retroactive to his commencement of employment with Potlatch
Corporation. Consequently, the only additional benefit provided under this
Addendum B is the vesting benefit provided by clause (i) in the quoted excerpt
above.”

 

Date: May 12, 2009     CLEARWATER PAPER CORPORATION       By:   /s/ Thomas H.
Carter       Name:   Thomas H. Carter       Title:   Vice President, Human
Resources